IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MICHAEL J. LINDSEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-5737

STATE OF FLORIDA,

     Respondent.
__________________________/

Opinion filed March 11, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Michael J. Lindsey, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jillian
H. Reding, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeals of the judgments and sentences rendered

on April 7, 2015, in Leon County Circuit Court case numbers 2012-CF-1520 and

2012-CF-1636, is granted. Upon issuance of mandate, a copy of this opinion shall

be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in
each of the foregoing cases. If petitioner qualifies for the appointment of counsel at

public expense, the lower tribunal is directed to appoint counsel to represent him in

the belated appeals authorized by this opinion.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.




                                          2